Exhibit 10.1

 

SEPARATION AGREEMENT

 

This agreement is between InfoNow Corporation, a Delaware corporation
(“InfoNow”) and Michael W. Johnson (“Johnson”), and shall, except as provided in
paragraph 14(b) below, be effective as of March 4, 2005 (the “Effective Date”).

 

Recitals

 

1.                                       Johnson had been Chief Executive
Officer, President and Chairman of the Board of InfoNow until his separation
from employment on March 4, 2005.  Johnson remains a director on InfoNow’s Board
of Directors.

 

2.                                       Johnson was employed by InfoNow until
March 4, 2005 pursuant to an employment agreement dated April 15, 2000, as
amended July 27, 2001, February 26, 2002 and December 19, 2003 (collectively the
“Employment Agreement”).

 

3.                                       InfoNow and Johnson desire fully and
completely to resolve all differences between them, including without limitation
all matters that were or could have been raised relating to Johnson’s employment
with InfoNow.

 

Agreement

 

In consideration of the conditions, covenants and agreements set forth below,
the parties agree as follows:

 

1.                                      Payment.

 

(a)                                  Pursuant to the Employment Agreement, the
following terms and conditions governing the relationship between InfoNow and
Johnson shall be in effect and Johnson is entitled to the payments and benefits
set forth in paragraphs 1(a)(i)-(vii) regardless of whether or not he signs this
agreement:

 

i.                                          Johnson is entitled to receive the
equivalent of his annual base salary of two hundred and fifty thousand dollars
($250,000) (“Base Salary”) for a period of fifteen months ending on June 4, 2006
(the “Payment Period”). Johnson shall continue to receive semi-monthly payments
of his Base Salary until September 30, 2005. On the next regularly scheduled
payroll date following September 30, 2005, Johnson shall receive a final lump
sum payment equal to eight months and four days of his Base Salary.  Total
payments to Johnson under this Section 1(a)(i) will be three hundred and twelve
thousand, five hundred dollars ($312,500).  Except as expressly set forth
herein, Johnson agrees he will receive no additional severance or other
compensation from InfoNow with respect to his employment with InfoNow.  The
payment under this paragraph shall be subject to standard payroll withholdings. 
InfoNow will issue an I.R.S. Form W-2 reporting this payment to Johnson.

 

ii.                                       During the Payment Period, Johnson
shall not be paid any fees in connection with his continuing service on
InfoNow’s Board of Directors, provided however, that

 

--------------------------------------------------------------------------------


 

Johnson shall remain eligible to participate in any other benefits provided to
directors on InfoNow’s Board of Directors, including but not limited to, D&O
insurance coverage, expense reimbursement and stock option grants.  In the event
Johnson provides services to a competitor of InfoNow, as determined by InfoNow’s
Board of Directors in its reasonable discretion, Johnson shall immediately
resign from the Board of Directors of InfoNow.

 

iii.                                    During the Payment Period, InfoNow shall
provide to Johnson benefits at levels substantially equivalent to those in place
before the Effective Date, including but not limited to, continued health
benefits pursuant to COBRA and document assistance with SEC filing obligations,
e.g. Form 4s and Schedule 13D filings.

 

iv.                                   Johnson previously purchased a $500,000
(five hundred thousand dollar) term life insurance policy, the proceeds of which
are be payable to Johnson’s estate in the event of his death.  Pursuant to the
terms of the Employment Agreement, Johnson shall purchase an additional 
$1,000,000 (one million dollar) term life insurance policy to be effective
during the Payment Period, the proceeds of which will be payable to Johnson’s
estate in the event of his death (collectively, the “Policies”).  Johnson shall
consult with InfoNow prior to the purchase of the $1,000,000 (one million
dollar) term life Policy to insure that such Policy is purchased at a
competitive rate.  InfoNow shall pay the premiums for the Policies only
throughout the Payment Period.  To the extent required, InfoNow will issue an
I.R.S. Form W-2 to Johnson reporting payments for the Policies.

 

v.                                      Johnson shall have 30 days from the
Effective Date to provide InfoNow with appropriate receipts and documentation
reflecting unreimbursed expenses incurred by Johnson ordinarily reimbursed in
connection with his employment by InfoNow.  Upon the receipt of such appropriate
receipts and documentation, InfoNow shall reimburse Johnson for expenses
reasonably and necessarily incurred in connection with InfoNow’s business, in an
amount not to exceed the amount of accrued and unpaid expenses reflected in the
books and records of InfoNow and reimburseable expenses incurred in the first
quarter of 2005, in the approximate amount of $40,000 (forty thousand dollars). 
Such payment to Johnson shall be characterized as reimbursement of expenses, and
shall not be subject to standard payroll withholdings.  Johnson shall sign a
receipt for any reimbursement check before tendering it for payment, and agrees
that upon receipt of this payment he will have no further entitlement to
reimbursement or payment of any expenses incurred before the Effective Date.

 

vi.                                   All options to purchase common stock of
InfoNow held by Johnson shall be exercisable in accordance with the terms and
conditions of the applicable option plans and option agreements relating to such
options, provided however, that Johnson and InfoNow recognize and agree that
Johnson’s separation from employment at InfoNow was a “termination for other
than cause” as those terms are defined in the applicable stock option plans and
option agreements for purposes of determining the term of the exercise period of
such options.

 

vii.                                Within five (5) days after the execution of
this agreement by Johnson, he shall be paid his accrued and unused vacation, in
the amount of $28,845.60 (twenty eight thousand eight hundred forty-five dollars
and sixty cents), subject to standard payroll

 

--------------------------------------------------------------------------------


 

deductions.  This payment shall satisfy in full InfoNow’s obligations with
respect to Johnson’s accrued vacation.

 

viii.                             Johnson shall be allowed to keep his
company-purchased laptop computer, associated software and computer devices and
cellular telephone.  The payment by InfoNow for Johnson’s cellular telephone
service shall cease immediately and Johnson shall be solely responsible for all
charges related to the use of his cellular telephone from and after the
Effective Date.

 

ix.                                     At InfoNow’s sole discretion, Johnson
shall be allowed to keep his InfoNow voicemail and e-mail accounts for a period
of one year commencing on the Effective Date, subject to the applicable terms of
use for corporate network security.  Should InfoNow determine to terminate this
benefit to Johnson, InfoNow shall provide ten (10) days prior notice to Johnson
and may terminate this benefit thereafter.

 

x.                                        Johnson shall be allowed to attend any
Young President’s Organization sessions for which InfoNow has paid
non-refundable expenses on behalf of Johnson, and Johnson shall provide a report
to InfoNow’s Board of Directors regarding the content of such sessions in
consideration for being allowed to attend such sessions.

 

(b)                                 Johnson agrees to pay all taxes relating to
or arising from any payment made pursuant to this agreement.  If any taxes,
interest or penalties are assessed against InfoNow in connection with any
payment made pursuant to this agreement, or based on InfoNow’s failure to
withhold any sum from any payment made pursuant to this agreement, InfoNow shall
give notice to Johnson.  Upon receiving that notice, Johnson shall either pay to
InfoNow the total amount of the assessment, including all taxes, interest and
penalties owed, or defend against the assessment, at Johnson’s sole expense.  If
any assessment is imposed on InfoNow, Johnson shall immediately reimburse
InfoNow for all taxes, interest or penalties paid by InfoNow as a result of the
assessment.  InfoNow shall have no obligation to contest the validity of any
such assessment or to reimburse Johnson for any amounts, including costs and
attorneys’ fees, that he incurs in contesting the assessment.

 

2.                                      Release.

 

(a)                                  Johnson, for himself, his heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of him, including, without limitation, his counsel (all of whom
are collectively referred to as “Releasers”), hereby fully and forever release
and discharge InfoNow, its present and future affiliates and subsidiaries, and
each of their past, present and future officers, directors, employees,
shareholders, independent contractors, attorneys, insurers and any and all other
persons or entities that are now or may become liable to any Releaser due to any
Releasee’s act or omission, all of whom are collectively referred to as
“Releasees,” of and from any and all actions, causes of action, claims, demands,
costs and expenses, including attorneys’ fees, of every kind and nature
whatsoever, in law or in equity, whether now known or unknown, that Releasers,
or any person acting under any of them, may now have, or claim at any future
time to have, based in whole or in part upon any act or omission occurring on or
before the Effective Date, without regard to present actual knowledge of such
acts or omissions, including specifically, but not by way of limitation, matters
which may arise at

 

--------------------------------------------------------------------------------


 

common law, such as breach of contract, express or implied, promissory estoppel,
wrongful discharge, tortious interference with contractual rights, infliction of
emotional distress, defamation, or under federal, state or local laws, such as
the Fair Labor Standards Act, the Employee Retirement Income Security Act, the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Rehabilitation Act of 1973, the Equal Pay
Act, the Americans with Disabilities Act, and the Colorado Civil Rights Act;
EXCEPT for the rights and obligations created by this agreement; AND EXCEPT for
any vested rights under any pension, retirement, profit sharing or similar
plan.  Johnson hereby warrants that he has not assigned or transferred to any
person any portion of any claim which is released, waived and discharged above. 
Johnson further states and agrees that he has not experienced any illness,
injury, or disability compensable or recoverable under the worker’s compensation
laws of any state, and Johnson agrees that he will not file a worker’s
compensation claim asserting the existence of any such illness, injury, or
disability.  Johnson has specifically consulted with his attorneys with respect
to the agreements, representations, and declarations set forth in the previous
sentence.  Johnson understands and agrees that by signing this agreement he is
giving up his right to bring any legal claim against InfoNow concerning,
directly or indirectly, Johnson’s employment relationship with InfoNow,
including his separation from employment.  Johnson agrees that this legal
release is intended to be interpreted in the broadest possible manner in favor
of InfoNow, to include all actual or potential legal claims that Johnson may
have against Infonow, except as specifically provided otherwise in this
agreement.

 

(b)                                 InfoNow, for itself, its affiliates, and any
other person or entity that could or might act on behalf of it including,
without limitation, its attorneys (all of whom are collectively referred to as
“InfoNow Releasers”), hereby fully and forever release and discharge Johnson,
his heirs, representatives, assigns, attorneys, and any and all other persons or
entities that are now or may become liable to any InfoNow Releaser on account of
Johnson’s employment with InfoNow or separation therefrom, all of whom are
collectively referred to as “InfoNow Releasees,” of and from any and all
actions, causes of action, claims, demands, costs and expenses, including
attorneys’ fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that InfoNow Releasers, or any person acting under
any of them, may now have, or claim at any future time to have, based in whole
or in part upon any act or omission occurring before the Effective Date, without
regard to present actual knowledge of such acts or omissions; EXCEPT for all
actions, causes of action, claims, demands, and costs and expenses for which
Johnson would not be indemnified by InfoNow in his capacity as an officer or a
director under InfoNow’s indemnification policies; AND EXCEPT as specifically
provided otherwise in this agreement.  InfoNow understands and agrees that by
signing this agreement, it is giving up its right to bring any legal claim
against Johnson concerning, directly or indirectly, Johnson’s past employment
relationship with InfoNow as President and Chief Executive Officer, except as
specifically provided otherwise in this agreement.  InfoNow agrees that this
legal release is intended to be interpreted in the broadest possible manner in
favor of Johnson, to include all actual or potential legal claims that InfoNow
may have against Johnson through the Effective Date, except as specifically
provided otherwise in this agreement.

 

3.                                      Unemployment Compensation.  InfoNow
shall not oppose any application by Johnson for benefits under Colorado’s
Unemployment Compensation Act.

 

--------------------------------------------------------------------------------


 

4.                                      Trade Secrets and Confidential Business
Information.

 

(a)                                  Johnson shall continue to maintain the
confidentiality of all documents, trade secrets, inventions, software algorithms
and other confidential and proprietary information (“Confidential Information”)
which consists of information known by Johnson as a consequence of his
employment with InfoNow and continue to comply with all terms and conditions of
the Non-Disclosure and Confidentiality Agreement between Johnson and InfoNow.

 

(b)                                 Covenant Not to Interfere.

 

i.                                          For a period of twelve (12) months
following the Effective Date, Johnson shall not (i) solicit any employee of
InfoNow or of any of its affiliates to leave the employ of InfoNow or any
affiliate or (ii) interfere with any transaction in which InfoNow or any of its
affiliates was involved during the term of his employment or service as a
director of InfoNow.

 

ii.                                       Johnson acknowledges that through his
employment with InfoNow and service as a director of InfoNow he has acquired and
will acquire access to information suited to immediate application by a business
in competition with InfoNow. Accordingly, Johnson considers the foregoing
restrictions on his future employment or business activities in all respects
reasonable.

 

(c)                                  Johnson acknowledges that upon a breach of
any obligation under this agreement, InfoNow may suffer immediate and
irreparable harm and damage for which money alone cannot fully compensate
InfoNow.  Upon a breach by Johnson of any of the provisions of paragraphs 4(a)
or 4(b) of this agreement, InfoNow may be entitled to an injunction restraining
Johnson from such breach.  Nothing herein shall be construed as prohibiting
InfoNow from pursuing any other remedies for such breach or threatened breach,
including recovery of damages from Johnson.

 

(d)                               Johnson warrants and represents that he will
return or destroy any and all documents or other records containing or referring
to Confidential Information that were prepared by or provided to Johnson during
the term of his employment by InfoNow and any and all documents and other
property of InfoNow constituting a trade secret or other confidential research,
development or commercial information in his possession, custody or control and
acknowledges that he has not retained any copies or originals of any such
property of InfoNow, except for such Confidential information, documents and
other property necessary for Johnson’s service as a member of InfoNow’s Board of
Directors.

 

5.                                      Attorneys’ Fees.  Releasers understand
and agree that the compensation described in paragraph 1, above, is in complete
satisfaction of any right that Releasers or their counsel may have, or claim to
have, to recover attorneys’ fees from any Releasees.

 

6.                                      Indemnification.  Johnson shall continue
to be entitled to coverage and participation in InfoNow’s Directors’ and
Officers’  Liability Insurance Policy for so long as he remains on InfoNow’s
Board of Directors and InfoNow shall continue to provide indemnification to
Johnson to the extent provided in its Certificate of Incorporation and Bylaws

 

--------------------------------------------------------------------------------


 

for any acts or omissions that occurred in the course and scope of Johnson’s
employment with InfoNow.

 

7.                                      Denial of Liability.  The parties
understand and agree that this agreement shall not be construed as an admission
of liability on the part of any person or entity, liability being expressly
denied.

 

8.                                      Authority and Nonassignment.  The
parties warrant that each has authority to enter into this agreement, and that
neither has transferred to any other person or entity any claim, action, demand,
or cause of action released by this agreement.

 

9.                                      Confidentiality.   The provisions of
this Agreement shall be held in strictest confidence by Johnson and InfoNow and
shall not be publicized or disclosed in any manner whatsoever; provided,
however, that:  (a) Johnson may disclose this Agreement to his immediate family;
(b) the parties may disclose this Agreement in confidence to their respective
attorneys, accountants, auditors, tax preparers, and financial advisors; (c)
InfoNow may disclose this Agreement as necessary to fulfill standard or legally
required corporate reporting or disclosure requirements (which the parties agree
requires disclosure of this agreement in InfoNow’s Form 10-KSB to be filed for
the period ended December 31, 2004); and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.

 

10.                               Covenant of Non-Disparagement.

 

(a)                                  Johnson covenants never to disparage or
speak ill of InfoNow or any InfoNow product or service, or of any past or
present officer or director of InfoNow, nor shall Johnson at any time harass or
behave unprofessionally toward any past or present InfoNow officer or director.

 

(b)                                 InfoNow covenants that no InfoNow officer or
director shall, while employed by or while serving on the board of directors of
InfoNow, disparage or speak ill of Johnson, nor shall any such person, while
employed by or while serving on the board of directors of InfoNow, at any time
harass or behave unprofessionally toward Johnson.

 

11.                               Covenant of Cooperation in Litigation. 
Johnson acknowledges that because of his position with InfoNow, he may possess
information that may be relevant to or discoverable in litigation in which
InfoNow is involved or may in the future be involved.  Johnson agrees that he
shall testify truthfully in connection with any such litigation, shall cooperate
with InfoNow in connection with such litigation, and that his duty of
cooperation shall include an obligation to meet with InfoNow representatives
and/or counsel concerning such litigation for such purposes, and at such times
and places, as InfoNow deems necessary, in its sole discretion, and to appear
for deposition upon InfoNow’s request and without a subpoena.  Johnson shall not
be entitled to any compensation in connection with his duty of cooperation,
except that InfoNow shall reimburse Johnson for reasonable out-of-pocket
expenses that he incurs in honoring his obligation of cooperation.

 

12.                               Additional Warranty and Acknowledgment.  The
parties warrant and represent that they have been offered no promise or
inducement except as expressly provided in this

 

--------------------------------------------------------------------------------


 

agreement, and that this agreement is not in violation of or in conflict with
any other agreement of either party.

 

13.                               Survival of Covenants and Warranties.  All
covenants and warranties contained in this agreement are contractual and shall
survive the closing of this agreement.

 

14.                               Acknowledgment of Rights Under the Older
Worker’s Benefits Protection Act.

 

(a)                                  Johnson agrees and acknowledges that he:
(i) understands the language used in this agreement and the agreement’s legal
effect; (ii) understands that by signing this agreement he is giving up the
right to sue InfoNow for age discrimination; (iii) will receive compensation
under this agreement to which he would not have been entitled without signing
this agreement; (iv) has been advised by InfoNow to consult with an attorney
before signing this agreement; and (v) was given no less than twenty-one days to
consider whether to sign this agreement.

 

(b)                                 For a period of seven days after the
Effective Date, Johnson may, in his sole discretion, rescind this agreement, by
delivering a written notice of recision to InfoNow.  If Johnson rescinds this
agreement within seven calendar days after the date hereof, this agreement shall
be void, all actions taken pursuant to this agreement shall be reversed, and
neither this agreement nor the fact of or circumstances surrounding its
execution shall be admissible for any purpose whatsoever in any proceeding
between the parties, except in connection with a claim or defense involving the
validity or effective rescission of this agreement.  If Johnson does not rescind
this agreement within seven calendar days after the date hereof, this agreement
shall become final and binding and shall be irrevocable.

 

15.                               Miscellaneous.

 

(a)                                 Successors and Assigns.  This agreement
shall be binding in all respects upon, and shall inure to the benefit of, the
parties’ heirs, successors and assigns.

 

(b)                                 Governing Law.  This agreement shall be
governed by the internal laws of the State of Colorado, irrespective of the
choice of law rules of any jurisdiction.

 

(c)                                  Severability.  If any court of competent
jurisdiction declares any provision of this agreement invalid or unenforceable,
the remainder of the agreement shall remain fully enforceable.  To the extent
that any court concludes that any provision of this agreement is void or
voidable, the court shall reform such provision(s) to render the provision(s)
enforceable, but only to the extent absolutely necessary to render the
provision(s) enforceable.

 

(d)                                 Integration.  Except as expressly provided
herein, this agreement constitutes the entire agreement of the parties and a
complete merger of prior negotiations and agreements.  This agreement terminates
and supercedes the Employment Agreement.

 

(e)                                  Modification.  This agreement shall not be
modified except in a writing signed by the parties.

 

--------------------------------------------------------------------------------


 

(f)                                    Waiver.  No term or condition of this
agreement shall be deemed to have been waived, nor shall there be an estoppel
against the enforcement of any provision of this agreement, except by a writing
signed by the party charged with the waiver or estoppel.  No waiver of any
breach of this agreement shall be deemed a waiver of any later breach of the
same provision or any other provision of this agreement.

 

(g)                                 Headings.  Headings are intended solely as a
convenience and shall not control the meaning or interpretation of any provision
of this agreement.

 

(h)                                 Gender and Number.  Pronouns contained in
this agreement shall apply equally to the feminine, neuter and masculine
genders.  The singular shall include the plural, and the plural shall include
the singular.

 

(i)                                    Other Agreements.  Each party shall
promptly execute, acknowledge and deliver any additional document or agreement
that the other party reasonably believes is necessary to carry out the purpose
or effect of this agreement.

 

(j)                                    Burden of Proof.  Any party contesting
the validity or enforceability of any term of this agreement shall be required
to prove by clear and convincing evidence fraud, concealment, failure to
disclose material information, unconscionability, misrepresentation or mistake
of fact or law.

 

(k)                                 Construction.  The parties acknowledge that
they and their respective counsel have reviewed this agreement in its entirety
and have had a full and fair opportunity to negotiate its terms.  Each party
therefore waives all applicable rules of construction that any provision of this
agreement should be construed against its drafter, and agrees that all
provisions of the agreement shall be construed as a whole, according to the fair
meaning of the language used.

 

(l)                                    Disputes.  Every dispute arising from or
relating to this agreement shall be tried only in the state or federal courts
situated in the Denver, Colorado, metropolitan area.  The parties consent to
venue in those courts, and agree that those courts shall have personal
jurisdiction over them in, and subject matter jurisdiction concerning, any such
action.

 

(m)                              Fees and Costs.  In any action relating to or
arising from this agreement, or involving its application, the party
substantially prevailing shall recover from the other party the expenses
incurred by the prevailing party in connection with the action, including court
costs and reasonable attorneys’ fees.

 

(n)                                 Counterparts and Telecopies.  This agreement
may be executed in counterparts, or by copies transmitted by telecopier, all of
which shall be given the same force and effect as the original.

 

[SIGNATURES FOLLOW]

 

--------------------------------------------------------------------------------


 

MICHAEL W. JOHNSON

 

INFONOW CORPORATION

 

 

 

 

 

 

  /s/ Michael W. Johnson

 

  /s/ Jeffrey Peotter

 

 

 

Date:

March 22, 2005

 

By:

Jeffrey Peotter

 

 

 

 

 

 

 

As its:

Chairman of the Board

 

 

 

 

 

 

Date:

March 22, 2005

 

--------------------------------------------------------------------------------